DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shane et al. (2014/0028254).
Claim 1: Shane teaches an industrial vehicle charging system (Par.20, The charging system is located in an industrial parking lot; for a freight service provider.) (Fig.4), comprising: a plurality of chargers (102) connected to a grid power supply (114) (Par.21) (Fig.1); a charge controller (112) configured to instruct each of the plurality of the chargers (102) on a value of charge power (amount of energy) (Par.42 and 51); and 
Claim 3: Shane teaches the limitations of claim 1 as disclosed above. Shane teaches the charge controller (112) further includes a chargeable time calculator that calculates a chargeable time of each of the chargers (102), and calculates the value of the charge power that is transmitted to the charger on the basis of the chargeable time (Par.49).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shane et al. (2014/0028254) as applied to claim 1 above, and further in view of Iwata (2012/0056582).
Claim 2: Shane teaches the limitations of claim 1 as disclosed above. Shane does not explicitly teach the charge controller further includes an available power calculator that calculates the available power in the chargers.  
Iwata discloses a vehicle charging system (Fig.1) comprising a charge controller (9) including an available power calculator that calculates the available power (Xa) in a plurality of chargers (2) (Par.26).
It would have been obvious to one of ordinary kill in the art at the time the invention was filed to have had the teachings of Iwata in the system of Shane to have 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262. The examiner can normally be reached M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 5712725056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859                                                                                                                                                                                                        

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        March 29, 2022